            Case 2:20-cv-01447-MH Document 14 Filed 07/29/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PIERRE GRAHAM,                                 :
                                               :
       Plaintiff,                              :
                                               :            CIVIL ACTION
       v.                                      :
                                               :
KILOLO KIJAKAZI, ACTING                        :             NO. 20-1447
COMMISSIONER OF SOCIAL                          :
SECURITY,                                      :
                                               :
       Defendant.                              :

                                            ORDER

       AND NOW, this 29th day of July, 2021, upon consideration of Plaintiff’s Request for

Review (Doc. No. 10), Defendant’s Response thereto (Doc. No. 11), and Plaintiff’s Reply (Doc.

No. 12), it is hereby ORDERED that:

       1. The Plaintiff’s Request for Review is GRANTED to the extent that the matter is

            REMANDED to the Commissioner of the Social Security Administration for further

            proceedings consistent with this Court’s Memorandum Opinion and in accordance

            with the fourth sentence of 42 U.S.C. § 405(g); and

       2. The Clerk of Court shall mark this case as CLOSED.



                                             BY THE COURT:

                                             /s/Marilyn Heffley
                                             MARILYN HEFFLEY
                                             UNITED STATES MAGISTRATE JUDGE
